DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantelakis (US 5,553,295).
Regarding claim 1, Pantelakis discloses a circuit [e.g. fig. 4], comprising: a negative charge pump circuit [e.g. 61] configured to generate a negative charge pump output signal at a 
Regarding claim 3, Pantelakis discloses the circuit of claim 1, wherein the comparator generates an oscillator control signal [the output of 65]; and further comprising an oscillator configured to generate the at least one charge pump control signal [the output of 63] as a function of the oscillator control signal generated by the comparator.
Regarding claim 6, Pantelakis discloses the circuit of claim 1, wherein the circuit arrangement comprises: a current sink [e.g. 74] configured to sink the second current from the third node; and a current source [e.g. 66/62] configured to source the first current to the second node. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelakis (US 5,553,295) in view of Soldera J., et al: ( "A Low Ripple Fully Integrated Charge Pump Regulator," Proceedings of the 16th Symposium on Integrated Circuits and Systems Design," (SBCCI'03), 2003 IEEE, see IDS).
Regarding claim 4, Pantelakis discloses the circuit of claim 1, wherein the circuit further comprises a non-volatile memory [e.g. 26 fig. 2]. But Pantelakis does not disclose wherein the diode is formed using a same process as transistors of the non-volatile memory. However Soldera discloses a charge pump regulator circuit is in a System On a Chip (SoC) and the SoC further comprises a non-volatile memory [see at least fig. 1 and section 1. Introduction], such that the combination discloses further comprises a non-volatile memory; and wherein the diode is formed using a same process as transistors of the non-volatile memory. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pantelakis in accordance with the teaching of Soldera regarding System On a Chip (SoC) in order to reduce cost and improve the final product mininaturization [section 1. Introduction].

Regarding claim 5, Pantelakis discloses the circuit of claim 1, wherein the circuit comprises a semiconductor substrate. Pantelakis does not disclose the charge pump regulator circuit is in a System On a Chip (SoC) and the SoC further comprises a non-volatile memory. However Soldera discloses a charge pump regulator circuit is in a System On a Chip (SoC) and the SoC further comprises a non-volatile memory [see at least fig. 1 and section 1. Introduction], .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelakis (US 5,553,295) in view of Pantelakis (US 5,692,164)
Regarding claim 13, Pantelakis discloses the circuit of claim 1, But Pantelakis does not explicitly disclose wherein the at least one charge pump control signal comprises a clock signal and a complement of the clock signal. However, Pantelakis (US 5,692,164) discloses wherein the at least one charge pump control signal comprises a clock signal and a complement of the clock signal [e.g. PH1, PH2 fig. 5 (or CLK and the output of 61, i.e. the complement of the clock signal), see at least Col. 6 lines 20-Col. 8 line 2; and figs. 3-5].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pantelakis in accordance with the teaching of Pantelakis regarding a circuit for generating four trains of non-overlapping clock pulses in order to generate the 4 non-overlapping clock pulses of the charge pump [Col. 6 lines 20-Col. 8 line 2; and figs. 3-5].
	
	
Allowable Subject Matter
s 14-21 are allowed. Claims 2, 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842